Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00032-CR

                                   Richard Allen CLARK,
                                          Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A10-243
                       Honorable N. Keith Williams, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED AS MODIFIED, and counsel’s motion to withdraw is GRANTED.

       SIGNED October 28, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice